JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00290-CV

WARWICK OIL & GAS, INC., WARWICK OIL & GAS, INC., RESERVE ROYALTY
 CORPORATION, THOMAS CHRISTOPHER KNOWLES, AND FRAN MICHAEL,
                            Appellants

                                             V.

                            FBS PROPERTIES, INC., Appellee

   Appeal from the 164th District Court of Harris County. (Tr. Ct. No. 2012-33816).

       This case is an appeal from the final judgment signed by the trial court on April 2,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, Warwick Oil & Gas, Inc., Warwick Oil &
Gas, Inc., Reserve Royalty Corporation, Thomas Christopher Knowles, and Fran
Michael, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 11, 2015.
Panel consists of Justices Keyes, Huddle, and Lloyd. Opinion delivered by Justice
Huddle.